 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Tasant Oy fen

Plaintiff,

 

[Insert full name of plaintiff/orisoner]

-against-
Fenty S22 1 LO [270g be
Lhe ffx, abe

 

 

 

 

 

Defendani(s).

[insert full name(s) of defendant(s). If you need additional

space, please write “see attached” and inseri a separate

page with the full names of the additional defendants. The
names listed above must be identical to those listed in Part |]

LONG ISLAND OFFICE

CIVIL RIGHTS COMPLAINT
42 U.S.C. § 1983

91 5120

JURY DEMAND
ves JR NO SEYBERT, J.

LINDSAY, M.J.

i, Parties: (in item A below, place your name in the first blank and provide your present
address and telephone number. Do the same for additional plaintiffs, if any.)

A. Name of plaintiff Laz GR L Lae

if you are incarcerated, provide the name of the facility and address:

 

 

 

a i
Prisoner ID Number. ee > Oo 2
 

 

if you are not incarcerated, provide your current address:

 

 

 

Telephone Number:

 

B. List all defendants. You must provide the full names of each defendant and the
addresses at which each defendant may be served. The defendants listed here must match the
defendants named in the caption on page 4.

f .
Defendant No. 1 Lsecfls Li de Ai LAvES Liam LL ea (errs we]

Full Name

L) phkehon

Job Title

220 LARK AVE
Lhattesigh Ort ALE LL 22/

Address

Defendant No. 2

 

Full Name

 

Job Title

 

 

Address

Defendant No. 3

 

Full Name

 

Job Title

 
 

 

 

Address

Defendant No. 4

 

Full Name

 

Job Title

 

 

Address

Defendant No. 5

 

Full Name

 

Job Title

 

 

Address
Ik. Statement of Claim:

(State briefly and concisely, the facts of your case. include the date(s) of the event(s) alleged as
well as the location where the events occurred, include the names of each defendant and state
how each person named was involved in the event you are claiming violated your rights. You
need not give any legal arguments or cite to cases or statutes. If you intend to allege a number
of related claims, number and set forth each claim in a separate paragraph. You may use
additional 8 % by 11 sheets of paper as necessary.)

Where did the events giving rise to your claim(s) occur? / G L. ALGER 26 Dy.
j
PEL opt ALYY /212

 

When did the events happen? (include approximate time and date) [ZI ~ 2S

Vv U/

 
Facts: (what happened?) __. ve e_ ALF. Lae Hocl CZ /, AGL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ILA. Injuries. if you are claiming injuries as a result of the events you are complaining
about, describe your injuries and state what medical treatment you required. Was medicai
treatment received?

Ares Llane stastg sat LEZ cl. LEE. Ok
Cade tiadj Ln) 2 F

 

 

 

 

 
 

 

 

 

i. Relief: State what relief you are seeking if you prevail on your complaint.

ZpPeTe UBD, 90 [wp bl gre plove J

 

 

 

 

 

 

| declare under penalty of perjury that on f- LO-2/ _| delivered this

(date
complaint to prison authorities at Lu crylerd E to be mailed to the United

{name of prison)
States District Court for the Eastern District of New York.

   

| declare under penalty of perjury thafthe foregoing is J

Dated: G2 G- Lf

 

 

Sigflature of Plaintiff

L ipsotencd CL

Name of Prison Facility or Address if not incarcerated

Lo C=rtte, flO
ZL ane

 

 

Address
_? oo
SS 25R FO
Prisoner ID#

rev. (24 f2045
Aoi rem wy CDE And Wear Oud OME

__ The fidinkite Cootends Hhar Fambiy Secvite League
_ Cookibarcd (xs _ Meg eqante of ths S$ toll at thelc

lb Pingaic De location for Faxing Yo Cer

Cox When after §0uUtn aide Hosertal officiolg
_ Cootacred Kraenity Servite League tnd. the Stall

 

gk 1b Piaeaice De Beentusadd NY, 11217 and

Informed \rem eer Donaucluns Meek anne che tn Cesident
ar lb Pineaice OC \OCotKinn was ar “netic \n staal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Under Moet Cace and kesied Cosmve for Covid 14.
_ Famity Service League Stu did noe ceque We _
- Stall oc feSidents at the |b Pioeaire Ve jotettm
ko oe Cereered bo insure yrat no ort _ar Wer
Notation, Stage oc CeSdents had Conrocred Poe
icovid 14 Virus due to the Cuccend (€Sident
- esting Postive for eee Views. This bose
7 leer. the. (esidents of le Pineaice Oc ox GSK
__ OF wen qe eater dong ec end nis 416g met
_detibecatvy Wwdiffeced tvery one, CeSiding witty |
Woe loco, cesiden®S ond _ Syaee :
— Bocmee V-_Creonan. Su us 334. Wight Srtth
BL FSD 496, W0ss Negkgance is defined oS
an intenddnal oc willful Failucee to ~wlom
a Cac duty cecklessiy distegocding Het
_ __ ConsegueneeS. oc Injuty 0 a Cuson thor
_ attends Suth Podiuce Gor on 7223-21, We

— Plontifh Was Plated ot \b Plotaye de
— Btertwo0d PY VW), Vounsvy Suvict. Utague

 

 
 

Socadtion by. Subfoik. County Emergonay housin y
Outnority . Atter Lesid ag OF Said Cesidencée

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe For aetroximarery Z WeeKns, a Cesident thar
- had been (esidiag ot Said (tSidence ior 1V
_. he Plaintil? beng. Placed at Sald (eSidence
; Was Cu shed do “the. huseitod abttr_an ¢tPilepac.
attack When at whith time ih was distoverrd
: Via} Beoaccliny Heduasalss, oS PoStive For Cod \4
and \nad been affected bur Several months

 

 

 

 

 

 

 

 

 

 
 

 

 

 

  

Used OEY (ce BoP Dp feet
Lip fecteen! ToeR, , ey WSOP ALE

LU TZE

 
